MEMORANDUM **
Officer Camou shot Daniels 8 times, 7 in the back, even though there were no bystanders nearby and Camou stood directly between Daniels and the entrance to the swim school. Furthermore, Camou did not warn Daniels that he would shoot— only that he could not let Daniels “go up” toward the swim school, a command that Daniels obeyed. This distinguishes the case from Blanford v. Sacramento County, 406 F.3d 1110 (9th Cir.2005), where the police shot a sword-wielding man who was attempting to enter a private residence, after warning him that they would shoot if he did not stop and drop the sword. Id. at 1112-13.
Moreover, Daniels was not a criminal suspect but a disturbed young man who had not threatened or harmed anyone. This distinguishes Brosseau v. Haugen, 543 U.S. 194, 125 S.Ct. 596, 160 L.Ed.2d 583 (2004) (per curiam), where the police shot a felony suspect who was fleeing in a car and “persons in .the immediate area [were put] at risk from that flight.” Id. at 195, 200, 125 S.Ct. 596.
The facts, construed in the light most favorable to the plaintiffs, illustrate that Camou violated Daniels’ clearly established Fourth Amendment rights. Deorle v. Rutherford, 272 F.3d 1272, 1275 & n. 1 (9th Cir.2001). The Fourth Amendment clearly barred Camou from using deadly force because he did not have probable cause to believe that Daniels posed a “significant threat of death or serious physical injury to the officer or others,” Tennessee v. Garner, 471 U.S. 1, 3, 105 S.Ct. 1694, 85 L.Ed.2d 1 (1985), especially because Daniels was not a criminal suspect, Deorle, 272 F.3d at 1283, and Camou did not warn him that he would shoot, id. at 1282. Camou is thus not entitled to qualified immunity.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.